 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   MEGAN T. HOPKINS, CA Bar #294141
     ERIN M. SNIDER, CA Bar #304781
 3   Assistant Federal Defenders
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorneys for Defendant
     CONRADO VIRGEN MENDOZA
 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                      Case No. 1:19-cr-00015-DAD-BAM-3

12                                                  MOTION FOR ORDER REGARDING
                       Plaintiff,                   INADVERTENTLY PRODUCED
13                                                  RECIPROCAL DISCOVERY; ORDER;
                                                    DECLARATION OF ERIN M. SNIDER
14   vs.

15
     CONRADO VIRGEN MENDOZA,
16
17                    Defendant.

18
19          On July 24, 2019, defense counsel produced as reciprocal discovery FD0069-FD0127,
20   which are videos recreating Conrado Virgen Mendoza’s drive from the early morning of

21   December 26, 2019. See Declaration of Erin M. Snider, ¶ 3. It has come to defense counsel’s
22   attention that defense counsel inadvertently produced copies of the videos containing audio,
23   portions of which include privileged communications between defense counsel and Mr. Virgen

24   Mendoza. Id. ¶ 4. At the time defense counsel produced the video files, defense counsel
25   believed that there was no audio associated with the file. Id. ¶ 5.
26          Defense counsel now seeks a court order requiring counsel for the government and
27   counsel for co-defendants to immediately return to defense counsel or otherwise delete and
28   destroy all video files produced on July 24, 2019, without opening such files. To the extent a
 1   party has already listened to the audio associated with the video, defense counsel requests that
 2   the court order such party not to introduce, refer, or use in any way the audio associated with the
 3   video. Defense counsel will promptly re-produce the video files without the associated audio.
 4
 5                                                         Respectfully submitted,
 6                                                         HEATHER E. WILLIAMS
                                                           Federal Defender
 7
 8   Date: August 27, 2019                                 /s/ Erin M. Snider
 9                                                         ERIN M. SNIDER
                                                           MEGAN T. HOPKINS
10                                                         Assistant Federal Defender
                                                           Counsel for Defendant
11                                                         CONRADO VIRGEN MENDOZA

12
13                                               ORDER
14            GOOD CAUSE APPEARING, the Court hereby orders counsel for the government and
15   counsel for co-defendant Erik Quiroz Razo, Erasmo Villegas Suarez, and Maria Luisa Moreno to
16   immediately return to counsel for defendant Conrado Virgen Mendoza any CD containing any
17   portion of reciprocal discovery marked FD0069-FD0127 and to destroy any electronic copies of
18   such reciprocal discovery. To the extent a party has already listened to the audio associated with
19   the video, such party is hereby ordered not to introduce, refer, or use in any way the audio
20   associated with the video.
21
     IT IS SO ORDERED.
22
23       Dated:        August 28, 2019
                                                        UNITED STATES DISTRICT JUDGE
24
25
26
27
28


      VIRGEN MENDOZA
                                                     -2-
      Motion for Order re Reciprocal Disc
 1
 2
 3
 4                                          DECLARATION OF ERIN M. SNIDER
 5            I, Erin M. Snider, declare as follows:
 6            1.         I am an Assistant Federal Defender with the Office of the Federal Defender for
 7   the Eastern District of California.
 8            2.         The Office of the Federal Defender was appointed to represent Defendant
 9   Conrado Virgen Mendoza on January 18, 2019. I am one of the attorneys assigned to Mr. Virgen
10   Mendoza’s case.
11            3.         On July, 24, 2019, my office produced as reciprocal discovery fifty-nine videos
12   marked as FD0069-FD0127. The videos recreated Mr. Virgen Mendoza’s drive from the early
13   morning of December 26, 2019.
14            4.         As I was preparing our exhibits for trial, it came to my attention that my office
15   had produced copies of the videos containing audio, portions of which include privileged
16   communications between defense counsel and Mr. Virgen Mendoza.
17            5.         At the time we produced the videos, we believed that there was no audio
18   associated with the video files, as we understood that the audio-recording function had been
19   turned off on the dash camera used to record the drive.
20            6.         During my review of the files today, it came to my attention that the audio was
21   not, in fact, muted.
22            7.         The production of this reciprocal discovery was inadvertent and neither defense
23   counsel nor Mr. Virgen Mendoza intended to waive attorney/client privilege.
24            I declare under penalty of perjury that the matters herein as to which I have personal
25   knowledge are true and correct.
26            Executed this 27th day of August, 2019, at Fresno, California.
27                                                              /s/ Erin M. Snider
                                                                ERIN M. SNIDER
28


      VIRGEN MENDOZA
                                                          -3-
      Motion for Order re Reciprocal Disc
